Citation Nr: 9902988	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  91-51 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from April 1986 to April 
1988.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1998.    At that time, the Board noted that 
the results of a recent VA mental examination did not include 
an opinion that had been previously requested, and that the 
examination report was therefore insufficient.  The Board 
therefore remanded the appellant's claim of entitlement to 
service connection for a psychiatric disorder.   

The Board further remanded the appellant's claim for 
clarification as to her representative.  By letter dated in 
August 1998, the appellant stated that her former 
representative organization had been dissolved, and that she 
did not desire to proceed represented in this matter.  

Having reviewed the evidence of record in its entirety, the 
Board finds that the case is ready for appellate review.


FINDINGS OF FACT

1. The appellant's personality disorder is not a compensable 
disability within the meaning of legislation applicable to 
VA benefits.

2. The appellant is not a veteran of combat.

3. The appellant's claimed in-service, non-combat stressors 
have not been substantiated.  

4. The appellant does not have a valid diagnosis of PTSD.


CONCLUSIONS OF LAW

1. A personality disorder is not a disease or disability for 
which service connection may be granted. 38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1998).

2. PTSD was not incurred in service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's principal contention is that one or more in-
service events caused a psychiatric disorder.  Although an 
in-service diagnosis was rendered of  Schizotypal Personality 
Disorder, that ultimately led to her separation from military 
service, she argues that her disorder was either misdiagnosed 
or that certain in-service events caused PTSD.   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.



Factual Background

The appellant's service medical records reveal that in 
February 1988, she was  identified as a suicide risk, and 
underwent a mental status evaluation.  She was noted to have 
been previously diagnosed with a schizotypal personality 
disorder, that was manifested by ideas of reference, odd 
beliefs, magical thinking, unusual perceptual experiences, 
odd behavior, and inappropriate affect.  There was no 
psychiatric disease or defect which warranted disposition 
through medical channels.  A military social worker and a 
military psychiatrist jointly further opined that the 
appellant was then mentally responsible; that she was able to 
distinguish between right and wrong, and that she was able to 
adhere to the right.  The examiners stated that the 
appellant's disorder was not amenable to hospitalization, 
treatment, transfer, or other corrective action, and that her 
personality disorder was of such severity that it impaired 
her ability to perform her daily military duties.  In a 
separate mental status evaluation, she was again assessed as 
presenting a suicide risk.  In April 1988, the appellant was 
discharged from military service because of a personality 
disorder.  

The appellant underwent a VA psychiatric examination in April 
1989.  The appellant reported that from the time she was a 
child, she had been visited by a man/or a werewolf in her 
dreams and nightmares.  She stated that this continued in her 
life, and that she also had "out of body experiences" while 
sleeping.  She was diagnosed to have an adjustment reaction 
in remission and a possible borderline personality disorder.  

In March 1990, the appellant underwent a psychological 
examination conducted by P.C.D., Ph.D.  Dr. D. stated that 
his testing indicated that the appellant was suggestive of 
the appellant being either paranoid schizophrenic or that she 
had "a cluster of diagnoses founded in conscious or 
unconscious efforts to exaggerate, dramatize, or falsify her 
symptoms in order to gain some benefit from a negative 
evaluation."  Dr. D. further cautioned that his findings 
were based upon psychological testing, without the benefit of 
direct clinical observation.  He observed in this regard that 
the appellant could have been exaggerating her symptoms, or 
that she could have been effected by a psychotic mental 
illness.  Dr. D. did not relate the appellant's symptoms to 
any incident of her military service.  

In a separate March 1990 report of hospitalization authored 
by N.F.P., M.D., it was noted that the appellant first 
reported having had hallucinations and her first "out of 
body" experience after having an episode of influenza at age 
11 months.  The appellant reported that her "out of body 
experiences" increased in their intensity when she reached 
the age of 4, and that they continued up to 1986.  She also 
reported that she had an episode of "heatstroke" while on 
active military service.  She was diagnosed to have an 
atypical psychosis probably secondary to temporal lobe 
epilepsy.  Dr. P. noted that the etiology of the appellant's 
atypical psychosis was "uncertain."  As to the appellant's 
military service, Dr. P. observed that it was difficult to 
ascertain the nature of the in-service occurrences, and that 
her "symptom complex intensified" at the time of her in-
service heatstroke.  Dr. P. stated that it "may be because 
whatever happened in the Army was additive to the pre-
existing problem.  The combination of factors brought out the 
full blown syndrome."

At a June 1991 personal hearing before a hearing officer at 
the RO, the appellant asserted through her representative 
that her in-service diagnosis of a personality disorder was 
erroneous.  (Transcript [ hereafter T.], 1).  The appellant 
testified in substance that her in-service symptoms and 
difficulties were reflective of the early onset of a seizure 
disorder, as opposed to a personality disorder.  (T. 2-19).  
As to her then present symptoms, the appellant stated that 
she experienced odd smells and sometimes saw ghosts.  (T. 
19).

In November 1992, the appellant submitted a February 1990 
report of psychiatric evaluation conducted by M.E., M.D.  The 
examiner noted that the appellant reported a long account of 
many hypnotic and psychic phenomena that had occurred 
throughout her life.  These included seeing spirits, having 
the ability to predict the future with accuracy, 
somnambulism, and "out of body" experiences, among other 
events.  The appellant reported that these events began when 
she was age 4, and she had then learned to hypnotize herself.  
Dr. E. noted that the appellant reported these occurrences 
had periodically resulted in the appellant being unable to 
function, and that one such instance was during her military 
tenure.  

The appellant reported that she had had a "nervous 
breakdown" while in the Army that caused her to be 
discharged.  She reported to the examiner that the Army had 
"caused" her mental problems.  The examiner observed that 
the appellant was then primarily concerned about having her 
in-service diagnosis changed in order that she could obtain 
disability benefits, and that she believed this was possible 
if she obtained the signatures of 3 physicians in support of 
this assertion.  

Dr. E. was apparently then presented with various documents 
relating to the diagnoses the appellant received in the 
military.  These reflected that she had been diagnosed to 
have schizophrenia and schizotypal personality disorder.  Dr. 
E. opined that although both were the main differential 
diagnoses, the latter was "probably correct."  

In a November 1992 report, J.M., M.D., reported that the 
appellant had "no clear cut" clinical diagnosis, although 
she had some symptoms of an anxiety disorder.  
Dr. M. further diagnosed the appellant to have a mixed 
personality disorder.  

In a July 1993 medical record, C.M.D., Ph.D., reported that 
as the appellant spoke of her military service, she became 
tearful.  The appellant then reported that during military 
service, she sustained a traumatic brain injury "when her 
helmet and weapon struck her head during training."  She 
related an in-service episode of heat stroke in basic 
training and a history of sexual harassment throughout the 
course of her military service.  The appellant denied a 
history of pre-service mental illness, and stated that she 
began having auditory and visual hallucinations after the 
1986 episode of "heat stroke."  

In a February 1995 letter, the appellant alluded to "another 
manifestation of PTSD," and related several instances of 
claimed in-service stressors.  Among other occurrences, she 
alluded to a personal failure to satisfy her own 
expectations, and her own disappointment with her 
inflexibility.  She alleged that these feelings manifested 
themselves in guilt, that followed after her "first visual 
hallucination."  She further listed various psychic 
occurrences as claimed stressors.

Among her non-psychic stressors, she alluded to being 
assigned "K.P." duties in lieu of assigned chemical warfare 
training; "feeling guilty" about constantly having to 
report for "sick call," and striking her head in a fall and 
experiencing a resulting seizure.  The appellant further 
stated that she was propositioned for sexual favors by a 
supervisor; was insulted in an obscene manner by a fellow 
soldier, and that she engaged in an affair with another 
supervisor.  The appellant reported that these claimed 
stressors were reported in as detailed a manner as she could 
provide.  She reported that a Ms. D. was "the only person" 
to have treated her for PTSD.     

In support of her assertion that her claimed psychiatric 
disorder was service-incurred PTSD, the appellant submitted 
records of counseling authored by Ms. D. of the Jefferson 
Community Counseling Center.  These records reflect 
counseling by Ms. D. from late 1993 to 1994, and that the 
appellant was being treated for PTSD because of "sexual 
harassment on active duty," and a "thought disorder." 
In an August 1993 assessment, Ms. D. stated in part that she:




". . . was assuming from [the 
appellant's] disclosed history [and] 
current presentation that [the appellant] 
became psychotic (believes at one point 
she was a dog and tried to bite all of 
her offenders).  However, [she] received 
an administrative discharge for [a] 
personality disorder."  

(See treatment record, dated August 16, 1993).  

Also obtained were medical records authored by M.J.U., M.D., 
reflecting prescribed medications and treatment for PTSD and 
other disorders.  Dr. U.'s records are dated from January to 
February 1995, but are not reflective of any information as 
to the source of Dr. U.'s information relative to the 
appellant's claimed psychiatric disorder.   

In March 1995, service connection for PTSD was denied on the 
basis that a diagnosis of the disorder had not been proffered 
by the appellant.  Following receipt of her continuing 
disagreement, in July 1996 the appellant was requested to 
provide the names and addresses of any medical care providers 
who had rendered diagnoses of PTSD.  In an August 1996 
letter, the appellant stated that she had not been diagnosed 
to have PTSD.

In December 1996, the appellant forwarded a copy of a May 
1988 letter to her parents.  In the letter, she complained of 
her deteriorating relationship with "J.," who she 
identified in her forwarding letter as her husband in May 
1988.   The appellant did not relate any circumstances that 
she presently claims as the precipitating stressful events, 
leading to her claimed PTSD.  

The appellant underwent a VA mental disorders examination in 
February 1997.  She reiterated that she began having 
hallucinations during her military service.  She stated that 
during her basic training, she was programmed by military 
authorities to locate unidentified flying objects, and 
described an alien abduction which occurred during her 
initial training.  She was diagnosed to have a psychotic 
disorder not otherwise specified to rule out schizoaffective 
disorder, bipolar type versus schizophrenic paranoid type.  

The appellant underwent a VA mental disorders reexamination 
in January 1998, conducted by J.C., M.D.  The examiner 
reported that the appellant's claims folder was reviewed in 
its entirety.  Dr. C. stated that the appellant reported 
"magical thinking" since she was a small child.  She 
related that as she observed a computer screen, she was able 
to see strange things on it.  She reported having dreams 
about being abducted by aliens, but that she was then 
convinced that this had not occurred.  

With regard to the appellant's claimed PTSD as a result of 
asserted in-service sexual harassment, the examiner noted 
that the appellant did not meet the criteria for such a 
diagnosis.  The physician based this opinion upon the fact 
that the appellant had reported that she enjoyed visiting 
with several different men in social interaction.  She 
related that as these men were present, sexual matters were 
discussed and she found  these discussions humorous.  The 
appellant reported that she could discuss sexual matters 
comfortably, and that such conversation was not troubling.  

Dr. C. further noted that the appellant presented with an 
"extensive delusional system."  The diagnosis was a 
probable delusional disorder.  Dr. C. further opined that the 
appellant did not meet the criteria for a schizotypal 
personality disorder or for PTSD.  

Following the Board's August 1998 remand, the appellant's 
claims folder was returned to Dr. C. in September 1998.  He 
reported that he distinctly recalled examining the appellant, 
and that he had reviewed  the medical evidence of record, and 
cited other recent psychiatric reports.  Dr. C. opined that 
the appellant's psychiatric symptoms were "in no way related 
to her treatment while on active duty."  Dr. C. based his 
opinion on the record evidence indicating that the appellant 
had a delusional system since a young age.  

Relevant Law and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of her service as shown by service 
records, the official history of each organization in which 
the claimant served, her medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a) (1998).  

The Board notes as a preliminary matter that the appellant 
was diagnosed during military service to have a personality 
disorder.  However, personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing veteran's compensation benefits. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (1998); Beno v. Principi, 3 Vet.App. 439 
(1992); See Winn v. Brown, 8 Vet. App. 510, 516 (1996).   

In various correspondence, the appellant has repeatedly 
contended that she was misdiagnosed with a personality 
disorder in service.  However, there has been adduced no 
competent medical evidence in support of this assertion, and 
the appellant's theory in this regard is plainly not 
probative.  It is now well-established in relevant law that 
as a layperson, the appellant is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and her opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  As a matter of law, the appellant is not 
entitled to service connection for a personality disorder.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

The appellant further claims that she incurred PTSD as a 
result of certain claimed in-service stressors.  

The Board finds that the appellant has submitted a well-
grounded claim of service connection for PTSD.  Through the 
report of Ms. D. of the Jefferson Community Counseling 
Center, the appellant has proffered (1) medical evidence of a 
current disability, (2) medical or lay evidence of an in-
service stressor which has been presumed credible for the 
limited purpose of ascertaining whether the claim is well 
grounded, and (3) medical evidence of a nexus between service 
and the current PTSD disability.  Cohen v. Brown, 10 Vet. 
App.  128 (1997).

It should be noted that under the law, the evidentiary 
assertions presented to well ground a claim are presumed to 
be true for the limited purpose of ascertaining whether the 
claim is well grounded.  See King v. Brown, 5 Vet. App.  19, 
21 (1993).  The well-grounded claim requirement parallels the 
rule applied in civil actions to determine whether a 
complaint has stated a cause of action -- a basis for 
affording the relief sought -- for which purpose the facts 
alleged are accepted as true.  Robinette v Brown, 8 Vet. App. 
71, 75 (1995).  Exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  See King, supra.   

Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993).  The Board is then required 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of her claim by affording her a medical examination and by 
obtaining relevant records which could possibly substantiate 
her claim.  Peters v. Brown, 6 Vet.App. 540, 542 (1994); see 
38 U.S.C.A. § 5107(a).  As will be discussed below, the Board 
finds that the duty to assist was satisfied in this case.  

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. Cohen, 10 Vet. App.  at 
138.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App.  at 140.  In this matter, the 
appellant has been diagnosed to have PTSD.  

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App.  70, 76 (1994).  The Board is required to "make 
specific findings of fact as to whether or not the veteran 
was engaged in combat with the enemy and, if so, whether the 
claimed stressor is related to such combat.."  Zarycki, 6 
Vet. App.  at 98. If the claimed stressor is not combat 
related, "the veteran's lay testimony regarding [an] in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence,'" Doran v. Brown, 6 Vet. App.  283, 289 
(1994).  

Thus, in order to grant service connection for PTSD to a non-
combat veteran, there must be credible evidence to support 
the veteran's assertion that the stressful event occurred.  
However, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

In this case, the appellant is clearly not a combat veteran, 
and she does not claim to be one.  She is therefore not 
entitled to any presumptions arising from such status.  See 
38 U.S.C.A. § 11549(b); 38 C.F.R. § 3.304(d).  

The appellant was afforded several comprehensive VA mental 
examinations to ascertain the nature and etiology of her 
disorder.  The Board finds the reports of these examinations, 
especially those dated in January and September 1998, to be 
highly probative of the central issue in this case:  whether 
the appellant's claimed disability was caused by any incident 
of her military service.  It is clear that on both occasions, 
the examiner had access to, and reviewed the appellant's 
claims folder and conducted an extensive interview of the 
appellant.  Both of these examinations did not find that the 
appellant had PTSD.  As to the latter examination, the 
physician found that the appellant's mental disorder clearly 
existed prior to her military service.  Based upon the clear 
review by these examiners of the appellant's reports, 
detailed history, and recorded clinical findings, the Board 
finds these examinations highly probative in the resolution 
of this matter.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

The Board has carefully considered the opinions of the 
appellant's treating physician, Ms. D.  However, her reports 
are not necessarily dispositive of the Board's inquiry.  
Harder v. Brown, 5 Vet.App. 183, 188 (1993); Guerrieri v. 
Brown, 4 Vet.App. 467, 473 (1993). The Board notes that the 
treatment reports authored by Ms. D. indicate that the 
appellant's counseling was for PTSD because of  "sexual 
harassment on active duty," and a "thought disorder."  
However, the Board does not find these counseling reports 
probative.   
 
Ms. D.'s August 1993 observation that she "was assuming from 
[the appellant's] disclosed history [and] current 
presentation that [the appellant] became psychotic" after 
military service is to a great extent contradicted by record.  
Among other examination reports generated shortly after she 
was separated from military service, in April 1989, it was 
noted that the appellant had reported having had 
hallucinations and "out of body" experiences" since she 
was a child.  In March 1990, the appellant reported to Dr. P. 
that she had had hallucinations and her first "out of body 
experience" following an episode of influenza in her 
infancy, and that these occurrences increased in their 
intensity thereafter.  Plainly, Ms. D.'s August 1993 report 
of a post-service onset of psychotic symptoms is not based 
upon the record.  Similarly, there has been proffered no 
evidence indicating the basis of Dr. U.'s 1994 apparently 
operative opinion that the appellant has PTSD.    

To the extent that Dr. P. opined that an in-service 
heatstroke "intensified" the appellant's symptom complex, 
there is no indication of the source of the physician's 
opinion, other than the appellant's own report of an 
increasing symptomatology.  The mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993). 

In short, the appellant does not have a valid diagnosis of 
PTSD, and thus her claim fails upon the first of the three 
elements of 38 C.F.R. § 3.304(f).   She does not have a 
current, clear medical diagnosis of PTSD.  

Assuming such a diagnosis could be found, there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  There has been obtained 
no evidence that suggests the appellant's claimed episodes of 
sexual harassment, embarrassment, exclusion from chemical 
warfare training, engaging in an affair with a supervisor, 
and "date-rape," have been or are capable of 
substantiation.  

The Board is cognizant that the appellant has continuously 
maintained that unknown parties removed or altered her 
service medical records prior to her discharge from active 
service. As an initial matter, there is no evidence to 
suggest that such tampering occurred.  Moreover, in April 
1989 and in February 1997, VA solicited the appellant's 
military and service medical records.  The latter attempt 
resulted in the receipt of duplicate personnel records.  The 
service medical records as obtained clearly reflect that the 
appellant was diagnosed to have, and was discharged because 
of a personality disorder.  

The Board places great probative value upon these reports.  
These records were generated by competent military medical 
examiners during the course of the appellant's diagnosis and 
treatment, when the sole focus of these health care providers 
was to ascertain the nature of the appellant's disorder.  
Moreover, because the records were provided by an agency of 
the U.S. Government, the Board is assured of their 
authenticity and accuracy.  Cf. Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§  3.203(a), (c) (1997).  The appellant's 
mere allegation that records were generated and destroyed 
that would contradict the information in this evidence is not 
sufficient to warrant further inquiry.  

Of particular pertinence to this case with regard to VA's 
obligation to assist in the retrieval of relevant records, 
there must be some indication that the said records exist.  
Assuming the appellant's allegation is true and that parties 
unknown destroyed her service records, her allegation is 
tantamount to a report that the records do not exist.  In 
this circumstance, a further remand of this matter would not 
avail the appellant.  See Counts v. Brown, 6 Vet. App. 473, 
476-477 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).   

The Board has particularly considered whether a further 
remand of this matter would be warranted to investigate the 
appellant's allegation of having been the victim of a "date-
rape."  However, the Board finds no further action is 
warranted in this regard.  The appellant has not reported 
that she informed military law enforcement authorities of 
this alleged occurrence.  For VA to now attempt to 
substantiate otherwise unreported criminal activity over 12 
years after its alleged occurrence is tantamount to mounting 
comprehensive criminal investigation from scratch, which is 
not included within the duty to assist.  See Myore v. Brown, 
9 Vet. App.  498, 505-506 (1996).   The duty to assist is not 
a license for a "fishing expedition" to ascertain whether 
there might be unspecified information which could possibly 
support a claim.  Counts, 6 Vet. App. at 476; Gobber v. 
Derwinski, 2 Vet. App.  470, 472 (1992).   

To the extent that the testimony and reports of the 
appellant's physicians opine as to the appellant's claimed 
stressors in regard to his current psychiatric condition, 
this information is not germane to the issue before the 
Board.  Evidence of the appellant's current condition is not 
generally relevant to the issue of service connection.  See 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  Further, the issue of 
the occurrence of claimed in-service stressors is an 
adjudicative, and not a medical matter.  Cohen, 10 Vet. App. 
at 142.   

In various correspondence of record, the appellant maintains 
that she is entitled to service-connected compensation 
because of sexual harassment.  However, sexual harassment is 
not a disability for which service connection may be 
assigned.  The law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).   By "disability" in this context 
is meant any impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App.  439 (1995).  In this regard, the 
appellant's claimed instances of sexual harassment, even if 
true, have not been shown by competent medical evidence to 
have resulted in any impairment of earning capacity beyond 
that resulting from her non-service-connected personality 
disorder and seizure disorder.  


 
The Board emphasizes that it has made the credibility 
judgments as are outlined above because it is tasked by law 
to do so.  However, the Board finds the preponderance of the 
service, lay and medical evidence is so thoroughly against 
the claim that it compels the conclusion that her psychiatric 
disorder is not related to service.   


ORDER

Service connection for a psychiatric disorder, to include 
PTSD is denied.    



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
   The Board further noted that in June 1996, it had denied entitlement to service 
connection for a seizure disorder, and remanded the appellant's claims of 
entitlement to service connection for a psychiatric disability and of entitlement to 
service connection for a headache disorder secondary to claimed in-service head 
trauma.  By rating decision dated in March 1997, service connection for a headache 
disorder was denied.  Review of the appellant's claims folder reveals that a notice 
of disagreement has not been filed as to that denial.  

  The Board notes that the appellant provided a similar account of these in-service 
events in a February 1993 letter.  At that time, the appellant stated that she was 
subjected to various forms of harassment and unwarranted disciplinary measures 
during her military tenure.  She alluded to being forced into a two-month long 
intimate relationship with a military supervisor.  She also reported that another 
soldier "forced himself" on her after a recreational outing, and that an officer 
propositioned her for sexual favors during a field exercise only to later have second 
thoughts and not pursue his intention.  The appellant reported that although she 
reported these instances to a military medical health professional, the physician 
ignored her requests for rape counseling and "pushed for [p]ersonality disorder and 
nervous breakdown."  

  Dr. P.'s opinion as to the nature and source of the appellant's atypical psychosis 
was otherwise uncertain.  To the extent that he Dr. P. diagnosed the appellant to 
have an atypical psychosis probably secondary to temporal lobe epilepsy.  The 
Board observes in this regard that in June 1996, service connection was denied for a 
seizure disorder.  

  It is again noted in this regard that a recent VA medical examiner opined that the 
appellant does not have PTSD from sexual trauma, based upon current clinical 
observation.    
A L. ROGERS)


- 2 -
